Citation Nr: 0901848	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent for Type 
II diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee.

5.  Entitlement to a rating in excess of 30 percent for 
vertigo.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1969 and from October 1975 to August 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied 
the benefits sought on appeal.

The April 2004 rating decision also denied a rating in excess 
of 10 percent for hypertension and tinnitus, as well as 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.  The veteran indicated in his January 2003 VA 
Form 9 that he was no longer appealing the claims with 
respect to hypertension and tinnitus.  As such, the matters 
are no longer in appellate status.  38 C.F.R. § 20.302(b).  
TDIU was awarded in a February 2008 rating decision.

The issue involving the rating assigned for vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Affording the veteran all reasonable doubt, bilateral 
hearing loss was incurred during the veteran's active 
military service.

3.  The veteran's Type II diabetes mellitus has required oral 
hypoglycemic agent and restricted diet for control; however, 
at no time has the diabetes mellitus required the use of 
insulin or a regulation of activities.  

4.  The right knee disability is manifested by pain and some 
reduction in full range of motion due to pain, however, the 
veteran enjoys flexion well in excess of 45 degrees, and 
extension is not limited to 10 degrees or more.  The right 
knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum.  

5.  The left knee disability is manifested by pain and some 
reduction in full range of motion due to pain, however, the 
veteran enjoys flexion well in excess of 45 degrees, and 
extension is not limited to 10 degrees or more.  The left 
knee disability does not cause instability, ankylosis, 
cartilage damage or loss, tibia or fibula impairment, or genu 
recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for Type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, 
Diagnostic Code 7913 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 
(2008).

4.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5003, 5014, 5256-5263 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regard to 
the veteran's claims for higher ratings in correspondence 
sent to the veteran in March 2005.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  

Although this letter was not sent prior to initial 
adjudication of the veteran's claims in April 2004, this was 
not prejudicial to him, since he was subsequently provided 
adequate notice in March 2005.  Further, additional argument 
and evidence was received prior to the claims being 
readjudicated in the February 2008 supplemental statement of 
the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  He indicated in August 2006 that he had no such 
additional evidence. 

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, the veteran's lay 
assertions of effects of the service-connected disabilities 
on employment and his daily life, indicate an awareness of 
the evidence necessary to substantiate the claims for higher 
evaluations and no further analysis in that regard is 
necessary.  

With regard to the claim of entitlement to service connection 
for bilateral hearing loss, the Board is satisfied that all 
necessary development pertaining to the claim on appeal has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establish service connection for hearing loss, 
which is a full grant of the benefit sought on appeal by the 
veteran.  Therefore, any outstanding development not already 
conducted by VA as to this issue is without prejudice; hence, 
any deficiencies in the duties to notify and to assist 
constitute harmless error.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
VA and private medical treatment records, lay statements, and 
reports of VA examinations.  The veteran has not identified 
any other evidence which has not been obtained in support of 
his claims.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of at least 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is claiming entitlement to service connection for 
bilateral hearing loss.  Specifically, he contends that 
hearing loss is the result of noise exposure while performing 
duties as a helicopter crew chief during Vietnam and working 
on several other types of Army aircraft on the flight line.

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the Board shall afford the veteran all 
reasonable doubt and the claim shall be granted.  38 C.F.R. 
§ 3.102.  In this regard, the veteran served on active duty 
from February 1964 to April 1969 and from October 1975 to 
August 1991.  Service personnel records confirm that during 
the veteran's first period of service, he performed duties as 
aircraft maintenance personnel, light weapons infantryman, 
and as an aviation crew chief during his tour in Vietnam.  DD 
Form 214 from the period of service from May 1985 to August 
1991 shows the veteran performed duties as an aviation 
gasoline handler. 

The Board finds that the veteran was exposed to excessive 
noise during his military service while performing his 
various duties.  VA has previously conceded military noise 
exposure with the award of service connection for tinnitus in 
May 2003.  The veteran's assertions on this point are 
credible, and consistent with his military occupational 
specialty.  

Post-service, the February 2003 VA examiner took a complete 
history from the veteran and opined that if sensorineural 
hearing loss were confirmed by audiogram, it would be as 
likely as not related to his military noise exposure.   
Subsequently, the veteran was diagnosed with bilateral 
sensorineural hearing loss.  He was fitted for hearing aids 
for sound amplification.  

Though the February 2004 VA Ear Disease examiner opined that 
tinnitus was related to military noise exposure, a separate 
VA audio examiner opined that both bilateral hearing loss and 
tinnitus were not related to service since there was no 
disabling amount of hearing loss pursuant to VA regulations 
at the time of military retirement.  The Board finds that 
later opinion with respect to the etiology of the veteran's 
hearing loss is not credible based on the cumulative evidence 
of record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

While a hearing loss disability was not noted during service, 
audiograms dated between 1964 and 1991 show a progressive 
decrease in hearing acuity.  Further, as shown above, hearing 
loss disability was eventually diagnosed after service.  As 
VA has previously conceded noise exposure, which is warranted 
based on the veteran's various duty assignments during 
service, the Board finds that the evidence is in equipoise as 
to whether the subsequent hearing loss disability is related 
to service.  

Thus, the Board has afforded all reasonable doubt in favor of 
the veteran and shall award service connection for bilateral 
hearing loss.  The appeal is granted.

II.  Increased Rating Claims

Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  Where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

However, separate ratings may be assigned for separate 
periods of time based on the facts found.  This practice is 
known as "staged" ratings."  Fenderson v. West, 
12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

A.  Diabetes Mellitus

The veteran contends that his service-connected diabetes 
mellitus warrants a rating in excess of 20 percent.  
Specifically, he asserts that the increase is warranted based 
on an increase in blood sugar levels and taking the maximum 
amount of medication for control.  

As an initial matter, the Board notes that the veteran 
receives a separate rating for hypertension.  Thus, any 
symptomatology related to this disorder cannot be considered 
in the assignment of the rating for diabetes mellitus.  See 
38 C.F.R. § 4.14 (the evaluation of the same disability under 
various diagnoses is to be avoided).  There has been no 
evidence of diabetic retinopathy or peripheral neuropathy.  
While it appears the veteran suffers from erectile 
dysfunction, there is no indication that it has been 
attributed with the service connected diabetes mellitus.

The veteran's diabetes mellitus has been rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
Under this code section, a 20 percent rating for diabetes 
mellitus requires insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  Id.  A 60 percent rating is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits a diabetic car providers, 
plus complications that would not be compensated if 
separately evaluated.  Id.  A 100 percent rating is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would not be compensated if separately evaluated.  Id.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the service 
connected diabetes mellitus.  

In this regard, a review of VA outpatient treatment records 
dated between 2002 and 2008, private treatment notes from Dr. 
AA and Dr. BB, the 325th Medical Group, and reports of VA 
examination dated between 2003 and 2005 show the veteran's 
diabetes mellitus was managed by oral hypoglycemic agents and 
restricted diet only.  At not time has his diabetes mellitus 
required insulin or a regulation of activities.

Specifically, VA report of examination dated in February 2003 
indicates the veteran took Glucophage and Actos for diabetic 
control.  The August 2005 VA examiner noted the veteran 
denied any episodes of ketoacidosis or hypoglycemia requiring 
hospitalization.  He stated that he had hypoglycemic 
reactions one to two times a month treated by eating a piece 
of candy.  The veteran denied a restriction of his 
activities.   He took Glucophage, Actos, and Glyset for his 
diabetes.

The Board notes while the veteran indicated in a March 2006 
statement that his service connected disabilities has 
worsened in severity, the mere fact that he has not had an 
examination in a few years does not necessarily render that 
examination inadequate for purposes of rating the veteran's 
service-connected disability, particularly in a situation 
where the disability has stabilized for quite some time.  In 
situations where the veteran can articulate or show some 
specific reasons why the last examination report no longer 
provides an accurate assessment as to the current severity of 
a condition, a new examination is certainly warranted.   

Here, however, the veteran does not contend nor does the 
evidence dated into 2008 show that his condition has worsened 
in severity since the last VA examination so as to warrant 
the use of insulin or a restriction of activities.  As such, 
the Board finds that the August 2005 VA examination is 
adequate for rating purposes.  Finally, there is enough 
evidence in the claims file to render a decision on the 
merits of the increased rating claim.

In sum, based on the evidence delineated above, an evaluation 
in excess of 20 percent, to include "staged" ratings, is 
not warranted because the evidence does not show 
symptomatology consistent with diabetes mellitus requiring 
anything other than the use of oral hypoglycemic agents and 
restricted diet.  The evidence does not show that the 
diabetes mellitus required either the use of insulin or a 
regulation of activities at any time during the appeal 
period.  38 C.F.R. § 4.71a; See Hart, supra.  

Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   

II. & III.  Bilateral Chondromalacia Patella

The veteran maintains that ratings in excess of 10 percent 
are warranted for his service connected bilateral 
chondromalacia patella.  Specifically, he contends that his 
pain in unbearable, making it difficult for him to walk.

The veteran's bilateral knee condition has been rated by 
analogy.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran has been assigned separate 10 percent ratings for 
each, the right and left knee, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5014 for osteomalacia.  Under this code 
section, diseases will be rated on limitation of motion of 
the affected parts as arthritis.  38 C.F.R. § 4.71a.  A 10 
percent rating is assigned for painful or limited motion of a 
major joint or group of joints.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The 10 percent rating is applicable in 
cases where there is painful motion or loss in range of 
motion that does not rise to the level of severity as would 
otherwise be compensable under Diagnostic Codes applicable 
for rating limitation of motion.

Codes applicable for rating limitation of motion are 
Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, 
a 10 percent evaluation is in order where there is limitation 
of flexion of a leg to 45 degrees; under Diagnostic Code 
5261, a 10 percent evaluation is in order where there is 
limitation of extension of a leg to 10 degrees.  Each of 
these two codes provides for higher ratings where there is 
greater limitation of range of motion.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the currently assigned 10 percent ratings 
for the veteran's knees are appropriate and no higher ratings 
are warranted at this time.  38 C.F.R. § 4.7.  

In this regard, upon VA examination in February 2003 the 
veteran complained of progressive knee pain.  Physical 
examination showed that the veteran walked with a slight 
antalgic gait.  He did not use orthotics or braces.  There 
was no effusion, discoloration or increased warmth of either 
knee.  Range of motion was full from zero to 140 degrees.  He 
complained of pain past 90 degrees.  There was no laxity or 
instability of either knee.  The cruciate and collateral 
ligaments were intact. There was some medial joint line 
tenderness to palpation of the left knee and patellar facet 
tenderness bilaterally.  

The examiner noted that the veteran had a previously 
diagnosed tear of the posterior horn of the medial meniscus 
of the left knee.  The veteran was also diagnosed with 
chondromalacia patella of both knees.  The examiner concluded 
that the veteran's knee condition could produce painful 
flare-ups which may alter strength, coordination, or range of 
motion; however, the frequency of said flare-ups and 
additional function loss during such flare-ups was impossible 
to say with any degree of medical certainty.

The veteran was afforded an additional VA examination in 
February 2004.  While the veteran endorsed pain in the knees, 
he denied locking.  He indicated that he had rare swelling 
and some weakness.  He denied the use of assistive device.  
The right knee was said not to be as severe as the left.  He 
stated that he had some giving out of the knees.  

Physical examination revealed no joint swelling, erythema, 
effusion or increased heat to palpation.  Range of motion was 
full between zero to 140 degrees.  There was no pain on 
motion.  There was mild subpatellar grinding bilaterally, as 
well as tenderness.  Strength was 5/5.  He had no obvious 
muscle atrophy.  His posture and gait were normal.  The 
veteran had no additional limitation in range of motion with 
repetitive use.  X-rays were normal.  The examiner noted that 
it was likely the veteran would have an increase in pain, 
incoordination, weakness, and fatigability during flare-ups, 
but it was not feasible to measure objectively with any 
degree of medical certainty.

Private treatment records from Dr. AA contain complaints of 
knee pain; however, he had full range of motion of the 
bilateral knee joints.  A June 2006 entry noted the veteran 
fell on his left lower extremity, but there was no indication 
this resulted in additional knee disability.  

Lay statements from the veteran's wife confirm the complaints 
of knee pain.  VA outpatient treatment records dated in 2007 
and 2008 were negative for treatment referable to the knees. 

In light of the veteran's credible complaints of pain 
experienced in his knees, functional loss due to flare-ups, 
pain, fatigability, incoordination, pain on movement, and 
weakness, were considered and are reflected in the current 10 
percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8  Vet. App. at 206-7.  While pain was present upon range of 
motion testing in February 2003, there was none noted in 
February 2004.  The veteran had full range of motion during 
both examinations and subsequent thereto.  

Though the examiners felt there would be some weakness, 
fatigability, lack of endurance, and/or incoordination of the 
knees during flare-ups of pain, these were not objectively 
demonstrated and the examiners were unable to provide 
additional loss of range of motion in degrees.  The Board 
would point out that there was no additional loss of range of 
motion after repetitive use during VA examination in February 
2004.  

Again, while the Board notes that the veteran indicated in a 
March 2006 statement that his service connected disabilities 
has worsened in severity, the mere fact that he has not had 
an examination in a few years does not necessarily render 
that examination inadequate for purposes of rating the 
veteran's service-connected disability, particularly in a 
situation where the disability has stabilized for quite some 
time.  The veteran has not articulated or pointed to some 
specific reasons why the last examination report no longer 
provides an accurate assessment as to the current severity of  
the bilateral knee condition.  He has not asserted that he 
has increased loss of range of motion or that he now has 
additional symptomatology such as instability.  Thus, a new 
examination is not warranted as the objective medical 
evidence of record dated after 2004 and up until 2008 does 
not show an increase in severity of the bilateral knee 
condition.   There is enough evidence in the claims file to 
render a decision on the merits of the increased rating 
claims.

In sum, the veteran's right and left knee disabilities are 
manifested by pain and some reduction in full range of motion 
due to pain.  The limitation of motion, however, is not 
separately compensable under Diagnostic Codes 5261 or 5260, 
because the record shows that the veteran enjoys flexion well 
in excess of 45 degrees, and extension is not limited to 10 
degrees or more.  Based on the evidence delineated above, 
evaluations in excess of the two currently assigned 10 
percent ratings, are not warranted for any period of the 
appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5014.  
See also Codes 5260 and 5261.

The Board has considered whether additional ratings could be 
in order for additional right or left knee disability not 
compensated by the above provisions, which only addressed 
limitation of full range of motion, including by pain and 
fatigability.  While ratings in addition to the currently 
assigned 10 percent ratings are possible, the objective 
medical evidence records does not show that in this case the 
veteran's right or left knee disabilities present with 
symptoms that may be rated under any other provisions.  The 
veteran's knee disabilities do not include any of the 
following: instability (rated under Diagnostic Code 5257); 
ankylosis (rated Diagnostic Code 5256); cartilage damage or 
loss (rated under Diagnostic Codes 5258 and 5259); tibia or 
fibula impairment (rated under Diagnostic Code 5262); or genu 
recurvatum (rated under Diagnostic Code 5263).   Without any 
of these symptoms shown on objective examination, additional 
evaluations under the above noted Codes are not possible. 

Should the veteran's disability picture change in the future, 
he may be assigned higher ratings.  See 38 C.F.R. § 4.1.  In 
reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz,  274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.   




Extraschedular Evaluation

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected disabilities 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  The 
Board would note that the veteran has been awarded TDIU.  
There is no evidence revealing frequent periods of 
hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings adequately compensate the veteran for the 
nature and extent of severity of his disabilities.  
Therefore, in the absence of exceptional factors, the Board 
finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to a rating in excess of 20 percent for Type II 
diabetes mellitus is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee is denied.

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.


REMAND

The veteran has also filed a claim of entitlement to a rating 
in excess of 30 percent for vertigo.  A determination has 
been made that additional evidentiary development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

The veteran is currently assigned the maximum schedular 
evaluation, 30 percent, for peripheral vestibular disorders 
under 38 C.F.R. § 4.87, Diagnostic Code 6204.  In order to 
warrant a higher rating, the objective evidence must 
demonstrate Ménière's syndrome with hearing impairment with 
attacks of vertigo and cerebellar gait occurring from one to 
four times a month, with or without tinnitus.  38 C.F.R. 
§ 4.87, Diagnostic Code 6205.

There is a conflict in the record as to whether the veteran 
has been currently diagnosed with Ménière's Syndrome.  The 
July 2005 Report of VA examination indicated the veteran may 
have bilateral Ménière's Syndrome, but private medical 
records dated thereafter show diagnoses of labyrinthitis 
versus Ménière's Syndrome.  

A remand is therefore necessary to afford the veteran a VA 
examination in order to resolve the conflict. 38 U.S.C.A. 
§ 5103A.  The examiner is directed to answer the specific 
questions set forth in the paragraphs below.

Prior to examination any outstanding records of pertinent 
medical treatment should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or 
private treatment records not on file 
pertaining to the peripheral vestibular 
disorder (vertigo) subject to this REMAND, 
to specifically include any outstanding VA 
and private treatment records dated since 
the last examination in July 2005. 

2.  Schedule the veteran for VA 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's service-connected vertigo.  

Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
The examiner should obtain a history of 
reported symptoms from the veteran; 
perform all studies deemed appropriate in 
the medical opinion of the examiner; and 
report all findings in detail.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.  If the examiner determines 
that it is not feasible to respond to any 
of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.  The examiner must provide 
specific findings as to each of the 
following:

A)	Does the veteran currently has 
Ménière's syndrome; and,

B)	If yes, are hearing impairment and 
tinnitus symptoms of Ménière's syndrome 
that are productive of attacks of 
vertigo and cerebellar gait occurring 
more than one to four times a month or 
more than once weekly.

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  Adjudication of the claim for a 
higher evaluation should include specific 
consideration of whether "staged rating" 
(assignment of different ratings for 
distinct periods of time, based on the 
facts found), is appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

4.  If the benefit sought on appeal remains 
denied, the RO must furnish to the veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations and affords him an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

	(CONTINUED ON NEXT PAGE)




No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


